Heydenfeldt, Justice,
delivered the opinion of the court. Wells, Justice, concurred.
The objections to the declaration arise from matters of form, which are not the subject of demurrer. It is true, that in an action of detinue, it is usual to aver a bailment or finding; but the manner in which the defendant became possessed of the property, has always been held to be mere matter of inducement.
As to the description of the property, it is impossible for us to say whether it could have been more accurate or particular.
There was no error in overruling the demurrer, and the order ’ is affirmed.